Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is response to the amendment filed on 3/21/2022 in which claims 15-31 are pending and all are currently amended. 

Claim Objections
Claim 15 objected to because of the following informality
Claim 15, line 8 and 9, “mechanical vector quantity” should be -- mechanical vector quantities-- since a vector is not in two spatial directions, there would have to be two vectors. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 15-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16-34 of copending Application No. 16/632991 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it appears that application 16/321991 includes all of the features of claims 1-12 of the instant application 16/632988.  Therefore, the 16/321991 application in effect anticipates the instant invention claims.  It is clear that all elements of claim 15-31 of the instant invention are to be found in claims 116-34 of application 16/321991.  The differences between claims 15-31 of the instant application and claims 1,4-5, 7-10 of application 11/891545 lies in the fact that application 11/891545 includes many more features and thus is mores specific.  Thus the invention of claims 16-34 is in effect a "species" of the "generic" invention of claims 15-31. It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 15-31 is anticipated by claims 16-34, it is not patentably distinct from claims 16-34
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites in lines 5-6, “wherein the sensor device is adapted to detect the mechanical vector quantity as an at least two -dimensional vector and for this purpose, to measure, a mechanical quantity underlying the mechanical vector”.   The use of the limitations “for this purpose” is unclear.  As the limitations do not specifically disclose a relationship between the detecting the mechanical vector quantity and the measuring the mechanical quantity underlying the mechanical vector quantity.  There is nothing that states that the detecting of the mechanical vector quantity is used to measure the mechanical quantity and it is therefore unclear what the relationship is between the two actions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, 24-28, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Osborne et al. (U.S. Publication 2012/0036725), herein referred to as Osborne.
In regards to claim 15 and 28, Osborne discloses a power tool (300 chainsaw) with a rotatable tool (saw chain blade) designed as a saw blade (318) or milling cutter, wherein the handheld power tool comprises: a sensor device (("MEMS") sensor, such as an accelerometer and/or a gyroscope; paragraph [0021]) for detecting a mechanical vector quantity (e.g. detect acceleration and/or rotation along and about various axes; paragraph [0032]), wherein the sensor device is adapted to detect the mechanical vector quantity as an at least two -dimensional vector (vectors are two dimensional; direction and magnitude; paragraph [0034]), and for this purpose, to measure, a mechanical quantity (e.g. acceleration via the accelerometer 412 or rotational velocity via the gyroscope 414) underlying the mechanical vector quantity in at least two different spatial directions (“The accelerometer 412 may be used to measure acceleration in various directions, such as a direction parallel to the Y-axis shown in FIG. 3. The output units of the accelerometer 412 may be in g-force, or "G's." The gyroscope 414 may detect a rotational velocity (.degree./second) of the chainsaw about various axes, such as the Z-axis in FIG. 3.” Paragraph [0034]). 
wherein the mechanical vector quantity comprises a force, an acceleration (412), a velocity (414), a deflection, a deformation and/or a mechanical stress, and the mechanical vector quantity depends on a force emanating from the rotatable tool (300), and a control device (circuit 400; paragraph [0033]) communicatively coupled to the sensor device (412/414), which control device is adapted to recognize an event (e.g. kickback) and/or a state of the handheld power tool (300) according to a direction and/or a change of direction of the mechanical vector quantity detected by the sensor device (paragraphs [0033,0046,0050-0052])
In regards to claim 16, Osborne discloses wherein the control device (400) is adapted to recognize, as the event and/or the state to be recognized, a kickback (kickback), a forward sawing, a backward sawing, a plunging of the tool into a workpiece (paragraphs [0033,0046,0050-0052]).
In regards to claim 17, Osborne discloses wherein the control device (400) is adapted to provide at least one angular range (gyroscope 414; paragraph [0058-0060]) and to recognize the event and/or state based on whether the direction of the mechanical vector quantity is within or outside the angular range.  
In regards to claim 18, Osborne discloses wherein the control device (400) is adapted to provide a plurality of angular ranges (normal ranges and kickback events; paragraph [0058]) and to recognize different events and/or states based on which of the angular ranges the direction of the mechanical vector quantity lies in.  
In regards to claim 19, Osborne discloses wherein the control device is adapted to carry out a calibration of the at least one angular range (optimizing the equation; paragraph [0058]).  
In regards to claim 20, Osborne discloses wherein the control device is adapted to recognize the event and/or state (kick back) based on an angular velocity (rotational velocity of gyroscope 414) of the mechanical vector quantity and/or an angle of change of the mechanical vector quantity (paragraph [0058]).  
In regards to claim 21, Osborne discloses wherein the sensor device comprises a first sensor element (accelerometer 412) and a second sensor element (gyroscope 414), the first sensor element being adapted to measure a mechanical quantity underlying the mechanical vector quantity in a first spatial direction (linear) and the second sensor element being adapted to measure the mechanical quantity underlying the mechanical vector quantity in a second spatial direction (rotational) different from the first spatial direction.  
In regards to claim 22, Osborne discloses wherein the handheld power tool (chainsaw) further comprises a support structure (housing 302) and an output shaft (motor shaft) mounted on the support structure, to which output shaft the tool (314/318) is coupled, wherein the sensor elements are arranged on the support structure (within the housing 302).  
In regards to claim 25, Osborne discloses wherein the control device (controller 90) is adapted to provide a signal (analog signal; paragraph [0035]) in response to the recognized event and/or state.
In regards to claim 26, Osborne discloses wherein the power tool comprises a drive device (motor) for driving the tool (314/318) and the control device (400) is adapted to control the drive device in response to the recognized event and/or the recognized state in order to change the driving of the tool (see abstract, paragraph [0027]).
 In regards to claim 27, Osborne discloses, wherein the power tool comprises a positioning device (braking system 418) which is adapted to position the tool selectively in an operating position or a safety position) and the control device (400) is adapted to control the positioning device in response to the recognized event and/or the recognized state so that the tool is positioned in the operating position or the safety position (e.g. abstract; paragraph [0037]).
In regards to claim 28, Osborne discloses a method for recognizing an event and/or state of an electric tool with a rotatable tool designed as a saw blade or milling cutter, comprising the steps: detecting a mechanical vector, wherein the mechanical vector quantity comprises a force, an acceleration, a velocity, a deflection, a deformation and/or a mechanical stress and the mechanical vector quantity depends on a force emanating from the tool, and recognizing the event and/or state of the power tool according to a direction and/or change of direction of the detected mechanical vector quantity.
In regards to claim 31, Osborne discloses wherein the power tool comprises a drive device (motor) for driving the tool and the control device (400) is adapted to control the drive device in response to the recognized event and/or the recognized state in order to brake the tool (e.g. braking device; (see abstract, paragraph [0027]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al. (U.S. Publication 2012/0036725), herein referred to as Osborne in view of Mehta et al. (U.S. Publication 2014/0216220).   In regards to claim 22, Osborne discloses the claimed invention except wherein the sensor device comprises a measuring bearing.  Attention is further directed to the Mehta table saw which also measures a deflection of the rotating shaft of the saw blade to account for determining a kickback of the saw.  Mehta discloses providing sensors on a bearing supporting the shaft of the blade to be able to monitor the change in deflection.  As Osborne is silent as to the location of the accelerometer and gyroscope within the housing of the saw, it would have been oobvious to one having ordinary skill in the art at the time of the inverion to have mounted the sensors to a bearing supporting the shaft as shown by Mehta as a known location for measuring shaft deflection for determining kickback. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al. (U.S. Publication 2012/0036725), herein referred to as Osborne in view of Boeck et al.  (U.S. Publication 2016/0375570), herein referred to as Boeck.  In regards to claim 29, Oscborne discloses the claimed invention except wherein the control device is adapted to recognize, as the state to be recognized, a state of wear of the tool and/or a state of wear of the handheld power tool.  Attention is further directed to the Boeck tool.  Boeck discloses that it is known to utilizing various machine tool sensors, such as “a vibration sensors… a machining tool rotational speed sensor…a machining too cutting edge wear sensor...etc.  Boeck also discloses that these sensors can be utilized to determine and record the degree or wear or imbalance and monitor the tool utilizing an open or closed looped machine specific parameters or kickback (paragraphs [0006-007, and 0010,0011]).  Boeck moreover discloses that these sensors can be employed on a variety of tools such as chainsaw and circular saw, etc (paragraph [0022]).  As Boeck discloses that a variety of sensors are known for monitoring wear and kickback of a host of machining tools, it would have been obvious to one having ordinary skill in the art to have devises an open or closed feedback loop based on the readings from the Osborne gyroscope or accelerometer to monitor the wear on the saw blade in addition to any indication of potential kickback as taught by Boeck. 

Allowable Subject Matter
Claims 23 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 15-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724